DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 09/21/2021.  Claim(s) 1-15 are presently pending.  Claim(s) 1, 3, and 14-15 is/are amended.  
Response to Amendment
The rejection of claim(s) 1-15 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.
The rejections of claim 14 under 35 USC 112(d) and 35 USC 102 are withdrawn in light of the submitted amendment to claim 14, however, upon further consideration, a new ground(s) of rejection is made regarding claim 14 under 35 USC 103 as being unpatentable over Bojanovich (US Pat. Pub. No. 2018/0066633 A1) in view of Hirai (US Pat. No. 6,379,115).

Response to Arguments
Regarding the rejection of claim(s) 1, 5, 8, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Lundhild (US Pat. Pub. No. 2014/0219802), of claim(s) 1, 8, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (US Pat. No. 6,379,115), of claim 2 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Mraz (“Torque motors do the trick”, Machine Design), of claim(s) 3-4, 6-7, and 10 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Shiono (JP 2002-305852), of claim 11 under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Shiono and in view of Maruyama (JP 2008-43149), of claim 12 under 35 U.S.C. 103 as being unpatentable over Hirai in view of Pujol (US Pat. No. 8,680,705), and of claim 13 under 35 U.S.C. 103 as being unpatentable over Hirai as 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 5, 8, and 15 under 35 USC 103 as being unpatentable over Lundhild and claims 1, 6, 8, and 15 under 35 USC 103 as being unpatentable over Hirai, as well as regarding the above cited rejections of claims 2-4, 7, and 10-13 under 35 USC 103 as being unpatentable over Hirai as modified according the above cited references, wherein it is considered to be well known in the art that a pitch motor comprises a stator ring which is rigidly connected to a motor housing, and therefore it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Lundhild and Hirai according to this manner (see below rejection for additional discussion).
The applicant also argues that in Lundhild, the blade is not fastened to a motor for support and rotation.
The Office respectfully considers this argument not persuasive.  Firstly, while both amended claims 1 and 15 do require that each blade be fastened (amended claim 1) or mounted (amended claim 15) to at least one pitch motor and that each blade “is supported and motor-driven pivotable”, neither claims 1 nor 15 require that the blade be supported by the pitch motor.  Only claim 4 contains a limitation requiring that a component of the pitch motor (motor bearings) support the blades, and no rejection is made of claim 4 using Lundhild.  Applicant’s arguments in regards to Lundhild (see bottom of pg. 8 in Response) state that since in Lundhild’s wind turbine the arm is supporting the weight of the blade rather than the pitch motor, Lundhild does not disclose the claimed configuration, however in light of the fact that no limitation exists within claims 1, 5, 8, and 14-15 that requires that the weight of the blades are supported by the pitch motor, this argument is respectfully considered to be not relevant 
The applicant similarly argues that in Hirai, the blade is not fastened to a motor for support and rotation.
The Office respectfully considers this argument not persuasive.  Again, while both amended claims 1 and 15 do require that each blade be fastened (amended claim 1) or mounted (amended claim 15) to at least one pitch motor and that each blade “is supported and motor-driven pivotable”, neither claims 1 nor 15 require that the blade be supported by the pitch motor.  Thus, Applicant’s arguments in regards to Hirai (see bottom of pg. 9 in Response) in which the Applicant states that the blade shaft 4b and rod 3b support the blade rather than the pitch motor are respectfully considered to be not relevant to the claim language.  Further, it is clear from Hirai, Col. 4, ln 6-12, that the output shaft of each pitch motor 6 is coupled to the corresponding blade shaft 4b so as to motor-driven pivot each blade around its respective blade rotation axis (axis of the blade shaft, see also Fig. 1-7 and Col. 5, ln 30-43).  It is thus clear that each pitch motor fulfills the claimed limitations regarding the fact that the blades are fastened to the pitch motor (specifically the output shaft of the pitch motor is fastened to the blade shaft 4b) and that the pitch motor pivots the blade about its rotational axis (the axis of the blade shaft), and 
Regarding the rejection of claim(s) 1, 4, 6, 8-9, and 14-15 under 35 USC 102 as being anticipated by Warszewski (US Pat. Pub. No. 2007/0201981), of claim 12 under 35 U.S.C. 103 as being unpatentable over Warszewski in view of Pujol (US Pat. No. 8,680,705), and of claim 13 under 35 U.S.C. 103 as being unpatentable over Warszewski as modified by Pujol and in further view of Giger (US Pat. No. 8,298,113), the applicant(s) argues that these references, separately or combined, do not teach that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, as required by the amended claims 1 and 15.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 4, 6, 8-9 and 15 under 35 USC 103 as being unpatentable over Yan (US Pat. Pub. No. 2015/0233347 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundhild (US Pub. No. 2014/0219802 A1).
Regarding claim 1, Lundhild discloses a vertical wind turbine (Fig. 1) with a plurality of vertical blades (“blades [0012]”), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis (see para. [0004] and [0006]) independently of the other blades of the plurality of vertical blades (Fig. 2-3 and para. [0003], line 15-19, and [0006]), wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis (Fig. 2-3 and para. [0006]), wherein each blade of the plurality of vertical blades is held fastened to at least one pitch motor (“actuator [0013]”) for motor-driven pivoting of each blade of the plurality of vertical blades around its respective blade rotation axis by the at least one pitch motor (para. [0006]).  While Lundhild does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Lundhild (electric gear motor with a worm gearbox and output shaft, as described in Fig. 1 in re “actuator [0013]”) comprise a stator ring which is rigidly connected to a motor housing, since in order for an electric gear motor to function, it must include a stator ring which drives a rotor in order to provide rotational energy to the gears that rotate the output shaft (see Fig. 1 regarding the output shafts), and, by virtue of being stationary relative to the rotor component by definition, the stator must also be rigidly connected to the motor housing in order to remain stationary relative to the rotor.  Therefore it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Lundhild according to this manner.
Regarding claim 5, 
Regarding claim 8, Lundhild further discloses that the pitch motors each have a motor housing (it visually apparent from Fig. 1 that a box/casing surrounds the pitch motor (“actuator [0013]”)) to which a rotor arm (“Center arm” of Fig. 1) is fastened, which connects the blades to a rotor hub (“Turbine Generator Shaft [0017]”) of the vertical wind turbine (see Fig. 1).
Regarding claim 15, Lundhild further discloses a method for operating a vertical wind turbine, wherein angular positions of vertical blades of the vertical wind turbine, which are supported and motor-driven pivotable by pitch motors as claimed (see in re claim 1), are predetermined (see para. [0008], [0017-0018], and [0021]; here the positions are predetermined by a processor which continuously outputs commands to the pitch motor (“actuator [0013]”) to continuously correct the angles of the blades to achieve optimal or “desired” angle), and wherein the angular position of a blade of the vertical blades is predetermined by means of the pitch motor (“actuator [0013]”) to which the blade is mounted (see Fig. 1 and para. [0021]).  While Lundhild does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Lundhild (electric gear motor with a worm gearbox and output shaft, as described in Fig. 1 in re “actuator [0013]”) comprise a stator ring which is rigidly connected to a motor housing, since in order for an electric gear motor to function, it must include a stator ring which drives a rotor in order to provide rotational energy to the gears that rotate the output shaft (see Fig. 1 regarding the output shafts), and, by virtue of being stationary relative to the rotor component by definition, the stator must also be rigidly connected to the motor housing in order to remain stationary relative to the rotor.  Therefore it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Lundhild according to this manner.
Claim(s) 1, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US Pat. No. 6,379,115 B1).
Regarding claim 1, Hirai discloses (Fig. 1-7) a vertical wind turbine (1) with a plurality of vertical blades (5), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis independently of the other blades of the plurality of vertical blades (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43), wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis (Fig. 1 and 3-7), wherein each blade of the plurality of vertical blades is held fastened to at least one pitch motor (servo motor 6) for motor-driven pivoting of each of the plurality of vertical blades around its respective blade rotation axis by the at least one pitch motor (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43).  While Hirai does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Hirai (an electrical rotary servo motor, as seen in Fig. 1-2 and described in Col. 4, ln 1-22 and Col. 5, ln 26-43) comprise a stator ring which is rigidly connected to a motor housing, since in order for an electric rotary servo motor to function, it must include a stator ring which drives a rotor in order to provide rotational energy to the output shaft (see Col. 4, ln 1-22 in regards to the output shaft), and, by virtue of being stationary relative to the rotor component by definition, the stator must also be rigidly connected to the motor housing in order to remain stationary relative to the rotor.  Therefore it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Hirai according to this manner.
Regarding claim 6, Hirai further discloses that the blades are flange-mounted to the pitch motor (see Fig. 1; here it is visually apparent that the shaft portion of the blades (4b) is mounted to the pitch motor via the support rod 3b, which extends as flange from the pitch motor).
Regarding claim 8, 
Regarding claim 15, Hirai further discloses a method for operating a vertical wind turbine, wherein angular positions of vertical blades of the vertical wind turbine, which are supported and motor-driven pivotable by pitch motors as claimed (see in re claim 1), are predetermined (see Col. 5, ln 40-43, “low velocity operation” described in Fig. 3 and Col. 5, ln 59 - Col. 6, ln 59, “steady state operation” described in Fig. 4 and Col. 6, ln 60 – Col. 7, ln 27, “strong wind state” described in Fig. 5 and Col. 7, ln 28-46, and “emergency” described in Fig. 6 and Col. 7, ln 47 – Col. 8, ln 2), and wherein the angular position of a blade of the vertical blades is predetermined by means of the pitch motor (servo motor 6) to which the blade is mounted (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43).  While Hirai does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Hirai (an electrical rotary servo motor, as seen in Fig. 1-2 and described in Col. 4, ln 1-22 and Col. 5, ln 26-43) comprise a stator ring which is rigidly connected to a motor housing, since in order for an electric rotary servo motor to function, it must include a stator ring which drives a rotor in order to provide rotational energy to the output shaft (see Col. 4, ln 1-22 in regards to the output shaft), and, by virtue of being stationary relative to the rotor component by definition, the stator must also be rigidly connected to the motor housing in order to remain stationary relative to the rotor.  Therefore it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Hirai according to this manner.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Mraz (“Torque motors do the trick”, Machine Design).
Regarding claim 2, Hirai discloses the vertical wind turbine according to claim 1, wherein the pitch motor is embodied as a servo motor (6), which is coupled to the blade shaft 4b portion of the corresponding blade (Col. 4, ln 8-12).  
Hirai fails to teach that the pitch motor is embodied as a torque motor with at least one rotor ring that is torsionally rigidly coupled to the respective blade.
Mraz teaches that servomotors may be advantageously embodied as a torque motors, since torque motors have small electrical time constants, large mechanical air gaps, are highly efficient, and have large diameter-to-length rations (Pg. 1, lines 1-17).  Mraz also teaches that torque motors are designed as direct drives, meaning that the rotor ring is directly coupled (torsionally rigidly coupled) to the payload (shaft) without the need for bearings, gearboxes, etc. (Pg. 2, ln 7-10).
Because both Hirai and Mraz describe servo motors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch motor of Hirai such that it is embodied as a torque motor, with at least one rotor ring that is torsionally rigidly coupled to the respective blade shaft, since torque motors have small electrical time constants, large mechanical air gaps, are highly efficient, and have large diameter-to-length ratios, as described by Mraz (Pg. 1, lines 1-17).
Claim(s) 3-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Shiono (JP 2002305852 A).
Regarding claim 3, Hirai discloses the vertical wind turbine according to claim 1, wherein the pitch motor is embodied as a servo motor (6), which is coupled to the blade shaft 4b portion of the corresponding blade (Col. 4, ln 8-12).  Hirai also discloses a rotary position transducer (detector 12) coupled to each blade shaft at the opposite end to the motor (see Fig. 1 and Col. 4, ln 30-36).
Hirai fails to teach that a rotor ring rests against the outer circumference of a motor shaft of the pitch motor.
Shiono exhibits (Fig. 1) a well-known configuration of AC servo motor comprising a rotor ring (9) which rests against the outer circumference of a motor shaft (6) of the servo motor ([0004] and [0005]) and teaches that a rotary positon transducer (detector) is attached to the rotating shaft on the anti-load side of the motor ([0002], ln 6).  Shiono also teaches that the configuration of AC servo motor provides 
Because Hirai and Shiono both describe servo motors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch motor of Hirai such that it is embodied as the servo motor taught by Shiono, with a rotor ring that rests against the outer circumference of the motor shaft of the pitch motor, and to move or replace the rotary position transducer of Hirai such that the transducer is included in the servo motor of Shiono, since the configuration taught by Shino is a well-known configuration in the art to embody a servo motor, as described by Shiono ([0002]).  Further, this configuration simplifies the assembly of the turbine by including the transducer as part of the servo motor rather than as a separate component, and provides thermal protection to the transducer, as described in Shiono ([0002] and [0003], ln 4-7).
Regarding claim 4, Hirai discloses that the blade shaft 4b portion of each blade is mounted to support rod 3b and coupled to the pitch motor 6 (Fig 1 and Col. 4, ln 1-12), and Shino teaches that the pitch motor configuration includes bearings (7 and 8) which support the motor shaft (see [0005]).  Since the motor shaft of the pitch motor in Hirai as modified by Shiono is supported on motor bearings, and is coupled to the blade shaft 4b portion of each blade, it follows the blade shaft 4b portion of each blade is also supported on the motor bearings.
Regarding claim 7, Shiono teaches that the pitch motor includes a rotary position transducer (detector of [0002] and [0005], see in re claim 3).
Regarding claim 10, Shiono further teaches that a stator ring (2) of the pitch motor is positioned between an upper shell (4) and a lower shell (5) of a casing (assembly of frame 1, and shells 4 and 5) that at least partially cases-in the pitch motor (see Fig. 1 and [0005]).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Shiono according to claim 10 and in further view of Maruyama (JP 2008-43149 A).
Regarding claim 11, Hirai as modified by Shiono according to claim 10 discloses the vertical wind turbine according to claim 10.  
Hirai as modified by Shiono fails to teach that the casing forms at least one intake socket and at least one discharge opening in order to convey cooling air between the intake socket and the discharge opening along at least part of a cooling body that is mounted on the stator ring.
Maruyama exhibits (Fig. 1) a conventional configuration for an electric induction motor ([0003]), including a stator ring (3) and rotor ring (2) in a similar configuration to that of Shiono (see Fig. 1).  Maruyama teaches that the casing of an electric induction motor may form at least one intake socket (cooling air vents 17 and 24) and at least one discharge opening (heat radiating vents 18 and 19) in order to convey cooling air between the intake socket and the discharge opening along at least part of a cooling body (stator coil ends 20 and 21, see [0005-0007]) that is mounted on the stator ring (3, see Fig. 1) in order to efficiently cool the motor ([0005-0007]).  
Because both Hirai as modified by Shiono and Maruyama exhibit electric induction motors of similar structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch motor of Hirai such that it the casing may form at least one intake socket and at least one discharge opening in order to convey cooling air between the intake socket and the discharge opening along at least part of a cooling body that is mounted on the stator ring, in order to efficiently cool the motor, as described by Maruyama ([0005-0007]).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Pujol (US Pat. No. 8,680,705 B2).
Regarding claim 12,
Hirai fails to teach that at least one transmission stage of the transmission is embodied as a planetary gear stage.
Pujol exhibits (Fig. 1-3) a vertical axis wind turbine which includes a transmission (12) configured with a planetary gear stage (see 5, 6, and 9 of Fig. 3, and Col. 1, ln 44-67 and Col. 2, ln 37-51).  Pujol teaches that this configuration of transmission optimizes the transfer of wind energy into electric energy by stepping up the speed of rotation of the rotor relative to that of the blades (Col. 1, ln 36-40 and Col. 2, ln 39-47).
Because both Hirai and Pujol describe vertical axis wind turbines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Hirai such that it includes a planetary gear stage, in order to optimize the transfer of wind energy into electric energy by stepping up the speed of rotation of the rotor relative to that of the blades, as described by Pujol (Col. 1, ln 36-40 and Col. 2, ln 39-47).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Pujol according to claim 12 and in further view of Giger (US Pat. No. 8,298,113 B2).
Regarding claim 13, Hirai as modified by Pujol according to claim 12 discloses the vertical wind turbine according to claim 12.  
Hirai as modified by Pujol fails to teach that at least one planet gear of the planetary gear stage is connected by means of a flexible pin to a strut of the planetary gear stage.
Giger exhibits (Fig. 1-4) a transmission (4) for a wind turbine comprising a planetary gear stage (the assembly of 8, 16, and 17, see Fig. 2-4 and Col. 5, ln 1-25).  Giger teaches that the planet gears (16) of the planetary gear stage may be connected by means of a flexible pin (17) to a strut (strut of carrier 8) of the planetary gear stage (Fig. 3-4, Col. 3, ln 57-67 and Col. 5, ln 3-9 and 22-25) in order to allow for corrections to be made between shafts (the turbine shaft) which are constantly moving out of position 
Because both Hirai as modified by Pujol and Giger describe transmissions for wind turbines which include a planetary gear stage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Hirai as modified by Pujol such that the planet gears of the planetary gear stage are connected by means of a flexible pin to a strut of the planetary gear stage, as taught by Giger, in order to allow for corrections to be made between the turbine shaft, which may be constantly moving out of position due to the high forces involved, and the planetary gear transmission stage, as described by Giger (Col. 5, ln 57-67).
Claim(s) 1, 4, 6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pat. Pub. No. 2015/0233347 A1).
Regarding claim 1, Yan discloses a vertical wind turbine (Fig. 1) with a plurality of vertical blades (2), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis independently of the other blades of the plurality of vertical blades (see Fig. 1 and [0034]; here it is clear that each blade is driven by at least one corresponding pitch motor (blade rotation angle regulating and braking device 3) and is therefore pivoted independent of the other blades), wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis (see Fig. 1 and [0031]), wherein each blade of the plurality of vertical blades is held fastened to at least one pitch motor (blade rotation angle regulating and braking device 3, the exterior of which is depicted in Fig. 1 and the internal components of which are shown in Fig. 3) for motor-driven pivoting of each of the plurality of vertical blades around its respective blade rotation axis by the at least one pitch motor (see Fig. 1 and 3, [0007], and [0034]).  While Yan does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Yan (a servo motor 
Regarding claim 4, Yan further discloses that the blades are borne supported on motor bearings (20, 21) in the pitch motor (see Fig. 3 and [0034], ln 14-18).
Regarding claim 6, Yan further discloses that the blades are flange-mounted to the pitch motor (see flange 23 of Fig. 5 and [0034], ln 14-18; here the pivot shaft 17 of the blade is supported by bearing 20 upon flange 23, which is part of the pitch motor 3, being attached to the pitch motor base 16).
Regarding claim 8, Yan further discloses that the pitch motors each have a motor housing (see external covering depicted in Fig. 1, including base 16 in Fig. 3) to which a rotor arm (1) is fastened (see Fig. 1 and 3, and [0034], ln 4-6), which connects the blades to a rotor hub (25) of the vertical wind turbine (see Fig. 1 and 3, [0031], ln 13-16 and [0034], ln 4-6).
Regarding claim 9, Yan further discloses that the rotor arm is flange mounted to the motor housing (see Fig. 3 and [0034], ln 4-6; here it is visually apparent that the arm 1 is flange mounted to the radially inner side of the motor housing, which includes the external covering depicted in Fig. 3 and the base 16).
Regarding claim 15, Yan further discloses a method for operating a vertical wind turbine, wherein angular positions of vertical blades of the vertical wind turbine, which are supported and motor-driven pivotable by pitch motors as claimed (see in re claim 1), are predetermined ([0017]; here the angular position of the vertical blades is determined based upon a predetermined relationship with .
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bojanovich (US Pat. Pub. No. 2018/0066633 A1) in view of Hirai.
Bojanovich discloses a kit, comprising components, parts (see components and parts of tower assembly and vertical axis wind turbines 6, 6a in Fig. 1-3), and tools (see winch and pulley system 7 in Fig. 1-3 and [0056]) for installation of a vertical axis wind turbine (see vertical axis wind turbines 6 and 6a, [0023-0024], and [0046-0056]).  Bojanovich teaches that the kit may be used to install a variety of different configurations of vertical axis wind turbines ([0024], ln 4-6).  Bojanovich fails to teach a vertical wind turbine according to claim 1.  
Hirai exhibits a vertical wind turbine according to claim 1 (see in re Hirai, claim 1), which includes a plurality of vertical blades which are each supported and motor-driven pivotable independently of the other vertical blades (see in re Hirai, claim 1).  Hirai teaches that wind turbines of 
Since Bojanovich describes a kit for installing a vertical axis wind turbine, and teaches that a variety of vertical axis wind turbine configurations may be used, and since Hirai describes a configuration of vertical axis wind turbine with distinct performance advantages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Bojanovich such that the vertical axis wind turbines are configured as the vertical axis wind turbines of Hirai, since this configuration realizes a highly reliable, simple, and efficient configuration for a vertical axis wind turbine, as described by Hirai (see Col. 2, ln 13-22 and Col. 8, ln 3-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745